Citation Nr: 1739354	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee trauma and mild laxity. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to November 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the RO in Togus, Maine.  The case is currently under the jurisdiction of the RO in Detroit, Michigan. 

In a July 2009 rating decision, the RO in Detroit, Michigan granted a separate 10 percent evaluation for residuals of right knee trauma with degenerative changes effective December 1, 2008. 

In May 2013, the Board issued a decision that denied a rating in excess of 10 percent for residuals of right knee trauma with mild laxity.  That decision also determined that a 10 percent rating assigned for residuals of right knee trauma with degenerative changes was warranted from August 31, 2007, to July 31, 2008.  A claim for a TDIU was found to have been raised by the record and was remanded for further development.  The Veteran appealed the portion of the Board's May 2013 decision denying a rating in excess of 10 percent for residuals of right knee trauma with mild laxity, to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in May 2014 vacating the Board's May 2013 decision as it pertained to the issue of an increased rating for residuals of right knee trauma with mild laxity and remanding the case back to the Board for disposition consistent with the Court's Order. 

In an October 2014 decision, the Board denied a rating in excess of 10 percent for residuals of right knee trauma with mild laxity.  The Veteran appealed this decision to the Court.  In October 2015, the Court issued an Order vacating the October 2014 Board decision and remanded the case to the Board for disposition consistent with a Joint Motion for Remand. 

In December 2015 and June 2016 the Board remanded the case for additional development.  In May 2017, the case was again remanded, as the development actions requested in the June 2016 remand were not substantially completed.  The case has now been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding the Veteran's claim for an increased rating for his residuals of right knee trauma with mild laxity, the October 2015 Joint Motion for Remand (JMR) found that in the previous October 2014 decision, the Board failed to provide adequate reasons or bases with regard to the Veteran's submission of lay evidence, and that the Board erred when it failed to consider other potentially applicable regulations, including Diagnostic Code 5258, with regard to the Veteran's right knee. 

In response to the October 2015 JMR, the Board remanded the case in December 2015, June 2016 and May 2017 for additional development, for additional medical records, a VA examination and instructions consistent with the JMR.  The Board's June 2016 and May 2017 remands also directed that following completion of the additional development, the claim was to be readjudicated with specific consideration of whether to apply Diagnostic Code 5258. If any decision remained adverse to the Veteran, a supplemental statement of the case (SSOC) was to be issued.  

A SSOC was issued in July 2017; however, the July 2017 SSOC discussed whether an increased rating for residuals of right knee trauma with mild laxity is warranted under Diagnostic Codes 5257 and 5260.  The July 2017 SSOC did not address Diagnostic Code 5258 as requested in the JMR from the Court and the Board remands from June 2016 and May 2017.  A remand is necessary for the issuance of an SSOC addressing the issue of an increased rating for residuals of right knee trauma with mild laxity and consideration of Diagnostic Code 5258.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The record reflects that the Veteran receives continued VA treatment, and the most recent VA treatment records are up to August 2016.  As the case is being remanded, any updated VA treatment records should be obtained and associated with the claims file. 

Regarding the Veteran's claim for entitlement to a TDIU, the Board finds that the outcome of the Veteran's increased rating claim that is being remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, the two claims are inextricably intertwined).  As such, the Board must defer consideration of entitlement to a TDIU pending resolution of the increased rating claim for the Veteran's service-connected right knee.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from September 2016 to the present.  All records/responses received must be associated with the claims file.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to an evaluation in excess of 10 percent for residuals of right knee trauma with mild laxity and entitlement to a TDIU.  With respect to the right knee, the AOJ should give consideration to whether Diagnostic Code 5258 applies in this case, given the Veteran's history of a right knee chronic anterior cruciate ligament tear and a degenerative lateral meniscus tear. 

If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


